 142DECISIONSOF NATIONALLABOR RELATIONS BOARDBrewery Delivery Employees,Local Union 46,Inter-nationalBrotherhoodof Teamsters,Chauffeurs,Warehousemen&Helpers ofAmericaand L & VDistributors, Inc. Case 29-CC-293July 11, 1972DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, ANDPENELLOOn April 17, 1972, Trial Examiner John P. VonRohr issued the attached Decision in this proceeding.Thereafter, counsel for the General Counsel filedexceptions and a supporting brief, and Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10 (c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthatRespondent,BreweryDeliveryEmployees,LocalUnion 46, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, Brooklyn, New York, its officers, agents,and representatives, shall take the action set forth inthe Trial Examiner's recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN P. VON ROHR, Trial Examiner: Upon a charge filedon August 5, 1971, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 29 (Brooklyn, New York), issued a complaint onOctober 29, 1971, against Brewery Delivery Employees,Local Union 46, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, hereincalled the Respondent or the Union, alleging that it hadengaged in unfair labor practices in violation of Section8(b)(4)(i) and (ii), (B) of the Act. The Respondent filed ananswer denying the commission of any unfair laborpractices.Pursuant to notice, a hearing was held on February 17IThe General Counsel's unopposed motion to correct the transcript,whichisdated March24, 1972, andwhich hasbeen placedin the formaland 24, 1972, in Brooklyn, New York, before TrialExaminer John P. von Rohr. All parties were representedby counsel and were afforded opportunity to adduceevidence, to examine and cross-examine witnesses, and tofile briefs.Briefs werereceived from the General Counseland the Respondent on March 27, 1972, and they havebeen carefully considered.'Upon the entire record inthiscaseand from myobservation of the witnesses, I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSL & V Distributors, Inc., herein called L & V, is a NewYork corporation, with its principal office and place ofbusiness located in Brooklyn, New York, where it isengaged in the retail and wholesale and distribution ofbeer, soda, and related products. During the 12 monthspreceding the hearing, L & V received goods and materialsvalued in excess of $50,000 which were shipped to it frompoints and places outside the State of New York.Rheingold Breweries, Inc., herein called Rheingold, is aNew York corporation with its principal office and placeof business located in Brooklyn, New York, where it isengaged in the manufacture, sale, and distribution of beer.Itannually receives goods and materials from points andplaces located outside the State of New York valued inexcess of $50,000.The Respondent concedes, and I find, that L & V andRheingold are engaged in commerce within the meaning ofthe Act.11.THE LABORORGANIZATION INVOLVEDBrewery Delivery Employees, Local Union 46, Interna-tionalBrotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpersof America, is a labor organization withinthe meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The FactsL & V Distributors, Inc., herein called L & V, is engagedin the selling of beer and soft drinks to such customers asgrocery stores, bars, catering halls, and the like. Maintain-ing its own trucks for various deliveries to its customers, aswell as for occasional pickups of beer from other NewYork state distributors, L & V's truckdriversand generalhelpers are covered by a collective-bargaining agreementbetween L & V and Local 295C,InternationalUnion ofOperating Engineers, hereinafter called Local 295C.In business for 2 or 3 years, L & V has always purchasedRheingold and Schaffer beer from the particular breweriesof these companies which are located in Brooklyn, NewYork. Deliveries are made from each of these breweriesdirectly to L & V, the delivery employees of each of thesebreweries being contractually represented by the Respon-dent Union. Although approximately 85-90 percent of theRheingold and Schaffer beer sold by L & V is thusfiles of this proceeding, is hereby granted.198 NLRB No. 33 BREWERY DELIVERY EMPLOYEES, LOCAL 46143procured directly from the respective breweries, theremaining 10-15 percent is purchased at a cheaper costfrom various distributors located throughout New YorkState.The employees of the latter distributors are notrepresented by the Respondent.The first contact between L & V and Respondentoccurred in early June 1971,2 at which time RespondentBusinessAgent William Hoffnagel and two other repre-sentatives came to the L & V premises and spoke to JohnValentino, the secretary and general manager of L & V.According to the credited and undemed testimony ofValentino, Hoffnagel at this time told him that Respondentwas having trouble with him, adding that "We have thecontract to deliver all beer in New York, and you cannotdeliver beer." Advising Hoffnagel that he would contacthis own union, Valentino shortly apprised Casper Valenti,president of Local 295C, of what had occurred. The nextday Valenti made a telephone call to Respondent's officeand spoke to someone who identified himself as a businessagent.3 After a preliminary discussion, Valenti was told bythe business agent that "L & V was making deliveries tocertain stores and picking beer from upstate." Valentiresponded that Local 295C had a contract with L & V andthat he would file a charge against Respondent if anypicketing ensued. The conversation grew heated, with thebusiness agent finally stating, "We are going to go aheadand do what we please."On June 24, while an L & V truck was being unloaded byL & V employees in front of its premises, a group of about20 Schaffer delivery employees, who were identified byValentino as such by their uniforms, came to the front ofthe premises and began shouting various epithets andstatements such as "What did you do, steal that beer:"They remained and continued in this conduct for severalhours, until dispersed by the police.4On or about June 28 a picket line was established at theL & V premises .5 The 15 pickets who were present includedDominic Acceta, a Respondent shop steward employed atSchaffer. The legend on the picket sign stated:L & V is delivering beer and taking work awayfrom our men.Brewery Delivery Workers Union Local 466The picketing at L & V lasted for approximately 2-1/2hours. In' addition to the incident described below,Valentino credibly testified that during the picketing atruck of another distributor, FormB Brothers, appeared tomake a delivery but did not stop to do so. Additionally,Valentino testified that during the picketing Shop StewardAcceta told him that L & V was putting Local 46membersout of work because L & V wasengaged indelivering beer.He said he responded by telling Acceta that his employeesalso were unionmembers.It isundisputed that a Rheingold truck was being2All dateshereinafterrefer to 19713Hoffnagel left his card with ValentinoThiswas given to Valenti whenhe called Respondent's office.Icredit Valenti's testimony concerning thisconversation4Theabove incident is set forth in accordance with the credited anduncontroverted testimony of Valentino5While there is some conflict in the testimony as to the exact date of thispunloaded when the above picketing began and that onlyabout 70 of the 300 cases scheduled for delivery at L & Vhad been unloaded at the time. Upon the pickets'appearance, the driver of the Rheingold truck, oneMancuso, called Francis Kosiczky, the Rheingold trafficcoordinator, advised him of the picketing, and stated thathe could not continue making the delivery. Kosiczkyreported this to Paul Weinchenk, the trafficmanager,whereupon Weinchenk called Respondent's office. Wein-chenk, whose testimony I credit,testifiedthat he spoke to abusiness agent, whose name he could not recall, but withwhom he dealt with concerningunion businesson previousoccasions. After relating what had transpired as reportedto him by Kosiczky, Weinchenk asked if he could havepermission to finish the delivery at L & V. Weinchenktestified,however, that the business agent denied thisrequest.Truckdnver Mancuso was thereupon contactedand given instructions to return to the plant. Later thatsame morning, as related by the uncontroverted testimonyofKosiczky, SteveRegan,one of four Rheingold shopstewards, advised Kosiczky that the reason for Respon-dent's notpermitting Mancuso to make the delivery to L &V was because L & V was getting deliveries from otherthan Local 46 men.On the same day of the picketing, but after it had ceased,President Valenti of Local 295C called Respondent's officeand this time spoke to Neal Bona, president of Respon-dent Local 46. Valenti protested the picketing and statedthat he would file charges. According to Valenti, whoimpressed me as a crediblewitness,Borra at this time toldhim,interalia,that he "would go through other areas intrying to stop these deliveries being made to these storesand stop him from going upstate to pick up beer"; that hewould go to the breweries to stop deliveries of beer andthat if they did not give him anysatisfactionthat he wouldget back to him [Valenti] and let him know what othersteps he would take; and that he would go to the storeowners and tell them that they would not get any deliveriesif they continued to purchase beer from L & V.On the day following the picketing, June 29, Weinchenkreceived a call from one of Respondent's businessagents.AlthoughWeinchenk could not recall the name, hetestified that the business agent advised that it was "allright to make deliveries to L & V." However, according tothe undenied testimony of L & V Manager Valentino,about this time Schaffer Shop Steward Acceta came to hispremises with another driver and told him "You know,John, you could stop us from putting picket lines here, butyou still are not going to get any deliveries of beer."Further, shortly after June 29 Union RepresentativeValenti again spoke to Respondent Representative Borrapicketing,Iregard this as immaterial and as not reflecting upon thecredibilityof any ofthewitnesses Suffice it to note that Neal Borra,president of Respondent, concededthat one of his officers advised him thatpicketinghad occurredabout this time6The Respondent does not deny that its name appeared on the sign,although itmay haveappeared in somewhat different form than testified toby Valentino 144DECISIONSOF NATIONALLABOR RELATIONS BOARDover the phone concerning another delivery probleminvolving L & V.7 Valenti credibly testified that on thisoccasion Bona stated that, if L & V continued to makedeliveries to its customers or if it continued to pick up beerfrom other New York State distributors, the Respondentwould put up picket lines and go to the store owners andadvise them that they would not get any deliveries of beer.8I turn now to a second incident, which occurred on orabout July 1, involving alleged secondary interference byRespondent of beer deliveries to L & V. On this date, L &V was scheduled to receive deliveries of two truckloads ofRheingold beer. Pursuant to customary practice, theseloads, with others, were readied for delivery at the docks ofRheingold's Brooklyn brewery where they were to bepicked up by Rheingold's drivers at 6:20 a.m., the startingtime.According to the undisputed testimony of TrafficCoordinator Kosiczky, Shop Steward Reagan came to himafter startingtime and stated that he was "not letting" theL & V shipment go out because L & V was receivingdeliveries from non-Local 46 members. It is furtherundisputed that the loads of Schaffer beer destined for L &V did not go out that morning, as scheduled. Thetestimony of variouswitnesses,includingValenti andDavid Conroy, Respondent's recording secretary, as towhat transpired thereafter is quite confusing.9 However,Conroy did concede that he was informed by Reagan thatthe beer scheduled for delivery to L & V did not go outthat morning. Conroy, together with Union RepresentativeHoffnagel, thereupon went to the L & V premises where,according to Conroy, they ascertained that beer was on thepremises which had originated from Rheingold's Orangebrewery, rather than from the Brooklyn brewery. Conroytestified that he thereupon spoke to "a guy who was incharge" at L & V10 and told him "there's your chronicproblem right here, the aluminumcanscame fromJersey." 11 According to Conroy, this individual responded,"Yes, but we are not going to do it no more, we are goingto be straight, we are supposed to have everything ironedout, we are not going to play the games, but get the beer tome, I need it, it is the Fourth of July weekend." Aside fromother confusing testimony which need not be related here,it is undisputed that the two loads of beer scheduled for L& V which Respondent's drivers would not pick up thatmorning were finally delivered by them to the L & Vpremiseslate in the afternoon of that same day. In thisconnection, TrafficManager Weinchenk testified that hefirst received a call from Conroy around noon in whichConroy said it would be alright to send the beer to L & Vthe following day. However,according to the creditedtestimony of Weinchenk,Conroy appearedat the brewerylater that afternoon and at this point personally spoke tothe drivers and saw to it that they picked up the beer fordelivery to L & V.i2B.ConclusionsTo recapitulate, the two incidents specified in thecomplaint, as amended at the hearing, wherein Respondentisalleged to have engagedin unlawfulsecondary activityare:(1)The picketing by 15 individuals, including Respon-dent Shop Steward Acceta, at L & V's premises on June28; and(2) The refusal of Rheingold employees on or about July1,at the behest of Respondent Shop Steward SteveReagan, to pick up the two loads of beer at the brewery fordelivery to the L & V premises.13At the hearing Respondent indicated that one of itsdefenses to this case would be premised on the contentionthat it cannot be held responsible for the acts and conductof its shop stewards, Reagan and Acceta. However,Respondent did not pursue this contention in its brief otherthan to state that there was an absence of evidence "to theeffect that Local 46 interfered with deliveries ... .Whatever Respondent's contention in this regard, upon theentire recordIam satisfiedand find that the conduct ofReagan and Acceta, in the respective incidents in whichtheywere involved, came within the scope of theirapparent authority and that Respondent must be boundthereby. i4With respect to incident numbered (2), above, I alsorejectRespondent's contention that it only sought toprotectdeliverywork traditionally performed by itsRheingold bargaining unit members and that its activitiestoward this end were primary in objective.15 From the factsheretofore related, I think it perfectly clear that Respon-dent engaged in unlawful secondary activity by itsinducement of employees at the Rheingold brewery. ThatL & V was the primary target of Respondent's dispute isclearlymanifested by such statements, for example, asShop Steward Acceta telling Valentino that "L & V wasputting Local 46 members out of work because L & V wasengaged indeliveringbeer,"orbyReagan'stellingKosiczky that "L & V was getting deliveries from otherthan Local 46 men," and by Borra's telling Valenti "thatRespondent would put up picket lines if L & V continuedrFrom the testimony of Kosiczky,itappears that this problem arosebecause of a manpower shortage.Apparentlythiswas not conveyed toValenti at the time of this call8Concerning this conversation,Borra conceded asking Valenti"if it waspossible for him to get his client,in view of the fact and the disturbancesthat it was causing, to see ifhe could stayin business and do businesswithout making deliveries."Borra, who left forFlorida shortlyafter thisconversation,also testified that he "thought"that during this conversationhe had reached agreement with ValentithatL & V would stop makingdeliveries9 Borra having left for Florida,Conroywas placed in charge during hisabsenceioThis individual was not further identified11Borra testified that Rhemgold beer in aluminum cans originate onlyfrom the Orange,New Jersey, brewery12 In fact,Conroy atthis time waived a union rule from taking out adouble load at a time-and-a-half rate.13Since Reagan did not deny (he did not testify)telling Kosiczky on thisoccasion that he was "not letting" the drivers deliver the beer, as Kosiczkytestified,it is clear,as I find and state above,that the drivers refused to doso at his behest.14For a comprehensive discussion involving parallel cases where unionshave been found to be responsible for the acts and conducts of unionstewards, seeUnited Brotherhood of Carpenters & Joiners of America, Local2067 (Associated General Contractors and Batterman Construction, Inc),166NLRB 532, 538-54115 In support of this contention Respondent points to partVII (A) of itscontract with Rheingold which provides as follows.The Employer shall not transfer any of its delivery or haulageoperations now performed by its employees covered by this Agreement,or sub-contract or contract out such work on any terms whereby suchwork is performed by other than its employees BREWERY DELIVERY EMPLOYEES,LOCAL 46to make deliveries to customers or if it continued to pick upbeer from other distributors." Further indicative thatRespondent's dispute was with L & V was the verypicketing of L & V's premises on June 28, as well as thelanguage displayed on the picketsignsat that time.Accordingly, since the evidence reveals that L & V was theprimary employer, I find that Respondent violated Section8(b)4(i) and (ii)(B) by causing its members to refuse to pickup and deliver the two loads of beer to L & V on July 1. Itisclear that by this conduct an objective of Respondentwas to have Rheingold cease doing business with L & V.16In accordance with an amendment to the complaintmade at the hearing, the General Counsel additionallycontends, as asserted in his brief, that "the picketing of theL & V premises on June 28 took place with an object ofhaving L & V cease doing business with various distribu-tors located throughout New York State, the primary onthis second theory, in furtherance of Respondent's disputewith said distributor's over their causing Rheingold andSchaffer beer not handled by Respondent's members to besold to L & V for its distribution to retail outlets within theNew York City area." Thus, with respect to the picketingreferred to in incident numbered (1), above, GeneralCounsel here would have L & V as the secondaryemployer, alleging the New York State distributors in thisinstance to be the primary targets of Respondent's dispute.Inmy view, the evidence does not sustain this secondcontention.As indicated in the evidence heretoforediscussed,Respondent was engaged in a primary disputewith L & V because this employer was utilizing its ownemployees to make deliveries and pickups of beer. While itis true that several statements were made by Respondentrepresentatives to the effect that it also objected thatdeliveries were being made by New York State distributors(with their employees) to L & V, the language on the picketsign during the June 28 picketing at L & V stated only"thisplace is deliveringbeer and taking work away from ourmen" (emphasis supplied). Such language, in my opinion,again demonstrates that Respondent's primary dispute waswith L & V, not with other employers. Moreover, ifRespondent in fact had a primary dispute with the NewYork State distributors,it isindeed peculiar that there is noevidence whatsoever to indicate that it ever approachedany of these distributors to voice any complaints againstthem. Finally, it is noteworthy that Valentino concededthatmost of the beer which he procured from New Yorkdistributors was picked up by his own employees and thatdeliveriesmade to him by the distributors were minimal.In view of the foregoing, and upon the entire record inthiscase, I find that the General Counsel has notestablished by a preponderance of the evidence thatRespondent engaged in the unfair labor practices allegedin the amendments to the complaint pertaining to the June28 picketing. Accordingly,itisrecommended that theallegations pertaining to this conduct be dismissed.16 It is immaterialthat Respondent has not sought to organize L & V'sdrivers or that it did not seek recognition from L & VLafayette BuildingandConstructionTrades Council (Texaco, Inc),176 NLRB 979,Washington-Oregon ShingleWeavers' DistrictCouncil(Sound-Shingle Co),101NLRB1159, enfd 211 F.2d 149 (CA 9)17 In the event no exceptions are filed as provided by Sec 102.46 of theIV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCE145The activities of the Respondent set forth in section III,above,occurring in connection with the employers'operations described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it will be recommended that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1.BreweryDeliveryEmployees,LocalUnion 46,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, is a labor organiza-tionwithin the meaning of Section 2(5) of the Act.2.L & V Distributors,Inc., and Rheingold Breweries,Inc.,are employers engaged in commerce within themeaning of Section 2(6) and (7) of the Act.3.By inducing and encouraging employees employedby Rheingold to engage in a strike or refusal to performservices in the course of their employment, Respondent hasengaged in violations of Section 8(b) 4(i)(b) of the Act.4.By threatening, coercing, and restraining Rheingoldwith the object of forcing or requiring Rheingold to ceasedoing business with L & V Distributors, Inc., Respondenthas engaged in violations of Section 8(b)4(ii) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of theAct.6.Respondent has not engaged in the unfair laborpractices alleged in the amendments to the complaint.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed: 17ORDERRespondent, Brewery Delivery Employee Local Union46, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, its officers, agents,and representatives, shall:1.Cease and desist from engaging in, or inducing orencouraging any individual employed by RheingoldBreweries, Inc., or by any other person engaged incommerce or in an industry affecting commerce to engageRules and Regulations of the National Labor Relations Board,the findings,conclusions,recommendations,and recommended Order herein shall, asprovided in Sec 102 48 of the Rules and Regulations,be adopted by theBoard and become its findings,conclusions,and order,and all objectionsthereto shall be deemed waived for all purposes 146DECISIONSOF NATIONALLABOR RELATIONS BOARDin, a strike or refusal in the course of his employment touse,manufacture, process, transport, or otherwise handleor work on any goods, articles, materials, or commoditiesor to perform any service, or threatening, coercing, orrestraining Rheingold Breweries, Inc., or any other personengaged in commerce or in an industry effecting com-merce, with the object of forcing Rheingold Breweries,Inc., or any other person to cease doing business with L &V Distributors, Inc.2.Take the following affirmative action which willeffectuate the policies of the Act:(a) Post at its business offices and meeting halls copies ofthe attached notice marked "Appendix".18 Copies of saidnotice, on forms provided by the Regional Director forRegion 29, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to ensurethat said notices are not altered, defaced, or covered byany other materials.(b) Notify the said Regional Director, in writing, within20 days from the receipt of this Decision, what steps havebeen taken to comply herewith.19IT IS FURTHER RECOMMENDED that the complaint bedismissed as to any other unfair labor practices alleged butnot herein found.APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT engage in,or induce or encourageindividuals employed by Rheingold Breweries, Inc., orany employer other than L & V Distributor, Inc., toengage in,a strike or refusal in the course of theiremployment to use, manufacture, process, transport, orotherwise handle or work on any goods, articles,materials, or commodities, or to perform any services,or coerce or restrain Rheingold Breweries, Inc., or anyother person engaged in commerce or industry effect-ing commerce, except L & V Distributors, Inc., with theobject of forcing Rheingold Breweries, Inc., or anyother person to cease doing business with L & VDistributors, Inc.18 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading "Posted byOrder of the NationalLaborRelations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "19 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provisionshall bemodified to read"Notify the Regional Director for Region29, inwriting, within 20 daysfrom the date of this Order, what steps the Respondent has takento complyherewith."DatedByBREWERY DELIVERYEMPLOYEES,LOCAL UNION46, INTERNATIONALBROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN&HELPERSOF AMERICA(LaborOrganization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,Fourth Floor, 16 Court Street, Brooklyn, New York 11201,Telephone 212-596-3535.